Citation Nr: 0124736	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  96-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease, currently evaluated as 60 percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and Dr. Ralph Conway



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1995 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased rating for a 
cardiovascular condition was denied.  By means of a January 
1997 rating action, the veteran's cardiovascular condition 
was classified as status post coronary artery bypass, status 
post aortic valve replacement, and an increased disability 
rating of 60 percent was assigned.  As this is not a full 
grant of benefits on appeal, the veteran's claim remains 
open.  

The Board notes that the January 1997 rating action 
classifies the veteran's cardiovascular condition as "status 
post coronary artery bypass, status post aortic valve 
replacement, arteriosclerotic heart disease with single 
vessel disease, stable angina pectoris and congestive heart 
failure, partially compensated with treatment."  For the 
purposes of this decision, the veteran's cardiovascular 
condition will be identified as "arteriosclerotic heart 
disease."

The veteran has also perfected a timely appeal of a December 
1997 rating decision rendered by the RO wherein a total 
disability rating based on individual unemployability was 
denied.  

In September 1999, the Board remanded the case to the RO to 
schedule the veteran for a hearing before a traveling Member 
of the Board.  The veteran subsequently indicated that he did 
not wish a hearing before a Member of the Board; rather, he 
desired a hearing before a RO hearing officer.  In September 
2000, he was afforded a hearing before a RO hearing officer.  

An inquiry received from a United States Senator in August 
1997 includes a statement from the veteran wishing the 
Senator's help in obtaining back payment of VA disability 
compensation for his service connected heart disease dating 
from his discharge from active duty.  The Board notes that 
the issue of an earlier effective date for this disability 
has not been addressed by rating action.  Accordingly, the 
matter is referred to the RO for further action, if 
appropriate.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The diagnostic criteria for evaluating cardiovascular 
disabilities has been amended during the course of the 
veteran's appeal.  

3.  The veteran's service connected arteriosclerotic heart 
disease results in preclusion of more than sedentary 
employment.


CONCLUSION OF LAW

The pre-amendment schedular criteria for a disability rating 
of 100 percent for arteriosclerotic heart disease are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 
4.104, Diagnostic Code 7005 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
increased rating prior to July 21, 1997.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended as 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, McQueen 
v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).  Reports of VA outpatient treatment 
and VA examination have been associated with the claims 
folder.  Accordingly, VA's duty to assist the claimant in 
this regard is satisfied.  See 38 U.S.C.A. § 5103A.  
Likewise, the veteran has been afforded VA examinations in 
conjunction with his claims.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as a 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process.  See 38 
U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Additionally, 
the veteran has alleged that any records of probative value 
that may be obtained and which have not already been 
associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

A.  Increased rating for arteriosclerotic heart disease

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2001).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Service connection for a cardiovascular disability was 
established by means of a March 1993 rating action as the 
evidence shows that this disease was initially manifested 
during the veteran's active military service.  A 100 percent 
temporary total disability evaluation was assigned, effective 
April 10, 1989, with a 30 percent disability rating assigned 
effective June 1, 1989.  By means of an August 1995 rating 
decision, an increased disability evaluation was denied.  The 
veteran perfected a timely appeal of this decision.  During 
the pendency of this appeal, a 60 percent disability 
evaluation was assigned, effective February 9, 1995, the date 
the veteran's claim for an increased rating was received. 

The veteran's arteriosclerotic heart disease is currently 
evaluated under Diagnostic Code 7005.  Under these criteria, 
arteriosclerotic heart disease with documented coronary 
artery disease resulting in chronic congestive heart failure; 
a workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
warrants a 100 percent disability rating.  A 60 percent 
disability rating contemplates arteriosclerotic heart disease 
(Coronary artery disease) with more than one episode of acute 
congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2001)

The veteran filed his claim for an increased rating in 1995.  
The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 
1997).  Those rating criteria are substantially different 
from the previous criteria.  Pursuant to the criteria in 
effect prior to January 12, 1998, the Schedule provided that 
a 100 percent disability rating was appropriate during and 
for 6 months following acute illness from coronary occlusion 
or thrombosis, with circulatory shock, etc.  Similarly, a 100 
percent rating was appropriate after 6 months with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or preclusion of more than sedentary 
employment.  A 60 percent disability was warranted for 
arteriosclerotic heart disease following a typical history of 
acute coronary occlusion or thrombosis, as above, with 
history of substantiated repeated anginal attacks, with more 
light manual labor not feasible.  Authentic myocardial 
insufficiency with arteriosclerosis may be substituted for 
occlusion under the old criteria.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  
After a review of the relevant rating criteria in effect 
prior to January 12, 1998, and the criteria in effect 
subsequent to that date, the Board determines that the prior 
criteria are more favorable to the veteran in the present 
case as application of these criteria results in an award of 
a 100 percent schedular disability rating for his 
arteriosclerotic heart disease.

In reviewing the evidence, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  The criteria for a 100 
percent disability under the prior version of Diagnostic Code 
7005 are met as the evidence shows that the veteran's 
arteriosclerotic heart disease results in a preclusion of 
more than sedentary employment.  Private medical evidence 
shows that the veteran is unable to work due to this service 
connected disorder.  At a July 1996 hearing before a RO 
hearing officer, the veteran's private cardiologist opined 
that he was 100 percent disability due to cardiovascular 
disability.  Similarly, a May 1997 statement from Dr. Luis E. 
Augsten, M.D. indicates that the veteran's cardiovascular 
disability results in "severe limitations that will preclude 
any meaningful employment."  Likewise, in a May 2001 
statement, Dr. Hector F. Sola, M.D. opined that the veteran 
was too ill due to prior heart surgery in 1988 to "make any 
kind of work needing assistance for his everyday life."  In 
light of this medical evidence, the Board finds that the 
veteran is precluded from more than sedentary employment as 
contemplated by a 100 percent disability rating under 
Diagnostic Code 7005.

In brief, the preponderance of the evidence is for the 
veteran's claim for an increased rating for arteriosclerotic 
heart disease as the diagnostic criteria for an increased 
rating of 100 percent for this disability under the old 
criteria are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7005 
(1997).

B.  TDIU

As set forth above, the veteran's disability rating for his 
service connected arteriosclerotic heart disease is increased 
to 100 percent.  Total disability based upon individual 
unemployability contemplates a schedular rating less than 
total.  38 C.F.R. § 4.16(a) (2001).  Since the veteran in 
this case is entitled to a 100 percent schedular rating for 
his service-connected arteriosclerotic heart disease, he is 
not eligible for a TDIU evaluation.  See Vettese v. Brown, 7 
Vet App. 31 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100 percent"); Holland 
v. Brown, 6 Vet App. 443 (1994).  In essence a TDIU rating is 
moot as the veteran has a total rating based on his service 
connected disability.  Therefore, as a matter of law, the 
veteran's claim for TDIU fails.


ORDER

A 100 percent disability evaluation for arteriosclerotic 
heart disease is granted, subject to the laws and regulations 
governing the payment of VA benefits.  

The issue of a total disability rating based on individual 
unemployability resulting from service connected disability 
is moot. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 


